DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 27th, 2018. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2018-244424 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed November 19th, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no translated copy of at least the abstract for JP 2017-22911.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1” at the top of page 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Braking Control Apparatus to Adjust Power Generated in Accordance to the Relative Distance from a Preceding Vehicle.
The disclosure is objected to because of the following informalities: The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognizer configured to ...” in claims 1, 7, and 8, “a brake lamp detector configured to…” in claim 9, “an estimator configured to…” in claim 11, and “a notifier configured to…” in claim 12.
Support was found within the specification for “recognizer configured to ...” in Page 14 lines 15-18 as an environment recognition unit that includes a stereo camera and a millimeter-wave radar.  Support was found within the specification for “a brake lamp detector configured to…” in Page 20 lines 5-6 as being a stereo camera.  Support was found within the specification for “a notifier configured to…” in Page 17 lines 1-2 as a display.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 6, no support was found within the specification for “when the relative distance to the preceding vehicle changes from being longer than the braking suppression threshold to being equal to or less than the braking suppression threshold … the controller reduces a decrease in the amount of regenerated power in the braking suppression control or forbid the braking suppression control”, resulting in the claim not being described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Claim 6 includes the limitation of when the relative distance is longer than the threshold to being equal to or less than the threshold, then the decrease in the regenerated power is decreased.  However, in claim 1, when the threshold is equal to or less than the threshold, the braking suppression is performed.  It is unclear how the threshold can be both performed and reduced at the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, the claim is unclear and appears to contradict claim 1, rendering the claim indefinite.  Claim 6 includes the limitation of when the relative distance is longer than the threshold to being equal to or less than the threshold, then the decrease in the regenerated power is decreased.  However, in claim 1, when the threshold is equal to or less than the threshold, the braking suppression is performed.  It is unclear how the threshold can be both performed and reduced at the same time.  It is unclear what step actually occurs and how these claims can be useable together.  It is not claimed nor implied that the braking suppression is activated when the distance is longer than a threshold amount, so it is unclear what braking suppression is being decreased.  For examination purposes, the claim was interpreted as though the braking suppression is performed when the distance changes from a distance 
In regards to claim 11, the word “estimate” is unclear and indefinite because it is unclear how one would “estimate” a state of the road surface.  The word estimate is indefinite because it is unclear what level of accuracy is necessary in order to be considered a sufficient estimate.
In regards to claim 11, claim limitation “an estimator configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No reference to “an estimator” was found the specification, rendering the claim indefinite.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa et al. (WO 2016092586; hereinafter Shiozawa) in view of Sugimoto et al. (JP 2006204072; hereinafter Sugimoto). 
In regards to claim 1, Shiozawa discloses of a braking control apparatus to be installed in an electric vehicle (Abstract), the apparatus comprising:
an acceleration and deceleration operation member (Page 2 lines 28-40) configured to 
receive an acceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a first direction from a neutral position (Page 2 lines 28-40; Page 6 lines 13-40; Page 8 line 48 – Page 9 line 1), and 
receive a deceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a second direction from the neutral position (Page 2 lines 28-40; Page 6 lines 13-40; Page 8 line 48 – Page 9 line 1);
a controller configured to control an amount of power regenerated by a rotary electric machine driven by wheels in accordance with the operation amount of the acceleration and deceleration operation member in the second direction (Fig 1, Page 2 lines 28-40; Page 6 lines 13-40; Page 8 line 48 – Page 9 line 1; braking/driving force controller); and


upon detection of the preceding vehicle at a relative distance from the electric vehicle that is equal to or less than a braking suppression threshold, the controller performs braking suppression control to decrease the amount of power regenerated in accordance with the operation amount of the acceleration and deceleration operation member in the second direction (Page 6 lines 12-32).

	Sugimoto, in the same filed of endeavor, teaches of a recognizer configured to recognize a preceding vehicle traveling ahead of the electric vehicle (Page 3 lines 44-46),
upon detection of the preceding vehicle at a relative distance from the electric vehicle that is equal to or less than a braking suppression threshold, the controller performs braking suppression control to decrease the amount of power regenerated in accordance with the operation amount of the acceleration and deceleration operation member in the second direction (Page 6 lines 12-32; where the operation amount of the acceleration and deceleration operation member in the second direction disclosed by Shiozawa is used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking control apparatus, as taught by Shiozawa, to include upon detection of the preceding vehicle at a relative distance from the electric vehicle that is equal to or less than a braking suppression threshold, the controller performs braking suppression control to decrease the amount of power regenerated in accordance with the operation amount of the acceleration and deceleration operation member in the second direction, as taught by Sugimoto, in order to limit understeering and oversteering for a vehicle (Sugimoto Page 2 lines 33-35).
In regards to claim 2, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1, wherein in performing the braking suppression control, the controller decreases a 
The motivation of combining Shiozawa and Sugimoto is the same as that recited in claim 1 above.  
In regards to claim 3, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 2, wherein when the relative distance is in a range where the relative distance is close to the braking suppression threshold, the controller continuously and gradually changes a decrease in the amount of regenerated power in accordance with the relative distance in the braking suppression control (Sugimoto Page 6 lines 12-32; where the regenerative braking is decreased according to the distance from the obstacle).
The motivation of combining Shiozawa and Sugimoto is the same as that recited in claim 1 above.  
In regards to claim 4, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 2, wherein the controller is configured to set a decrease in the amount of regenerated power in accordance with the relative distance in the braking suppression control so as to be in proportion to the decrease in the relative distance (Sugimoto Page 6 lines 12-32; where the regenerative braking is decreased according to the distance from the obstacle).
The motivation of combining Shiozawa and Sugimoto is the same as that recited in claim 1 above.  
In regards to claim 6, Shiozawa in view of Sugimoto teaches of wherein when the relative distance to the preceding vehicle changes from being longer than the braking suppression threshold to being equal to or less than the braking suppression threshold while the acceleration and deceleration 
The motivation of combining Shiozawa and Sugimoto is the same as that recited in claim 1 above.  
In regards to claim 7, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1, wherein the recognizer is configured to detect a decelerating state of the preceding vehicle (Sugimoto Page 6 line 39 – Page 7 line 1), and
when the preceding vehicle is in a decelerating state of a predetermined deceleration or higher, the controller reduces a decrease in the amount of regenerated power in the braking suppression control or forbid the braking suppression control (Sugimoto Page 6 line 39 – Page 7 line 1).
The motivation of combining Shiozawa and Sugimoto is the same as that recited in claim 1 above.  
In regards to claim 8, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1, wherein the recognizer is configured to detect a relative speed of the preceding vehicle relative to the electric vehicle (Sugimoto Page 6 line 39 – Page 7 line 1), and
according to an increase of the relative speed of the preceding vehicle in a direction to approach the electric vehicle, the controller reduces a decrease in the amount of regenerated power in the braking suppression control or forbid the braking suppression control (Sugimoto Page 6 line 39 – Page 7 line 1).
The motivation of combining Shiozawa and Sugimoto is the same as that recited in claim 1 above.  
In regards to claim 11, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim , further comprising:

decreases the amount of power regenerated in accordance with the operation amount of the acceleration and deceleration operation member in the second direction (Shiozawa Page 2 lines 28-40; Page 6 lines 13-40; Page 8 line 48 – Page 9 line 1), and
reduces a decrease in the amount of regenerated power in performing the braking suppression control (Shiozawa Page 9 last 2 lines – Page 10 line 4, Page 12 lines 35-38, Page 7 lines 47-51).
Claims 5, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa in view of Sugimoto as applied to claim 1 above, and further in view of Lee at al. (US 20180043896; hereinafter Lee).
In regards to claim 5, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1.  
However, Shiozawa in view of Sugimoto do not teach of the controller is configured to reduce a decrease in the amount of regenerated power in the braking suppression control as a traveling speed of the electric vehicle increases.
Lee, in the same field of endeavor, teaches of the controller is configured to reduce a decrease in the amount of regenerated power in the braking suppression control as a traveling speed of the electric vehicle increases (Para 0286-0287).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking control apparatus, as taught by Shiozawa in view of Sugimoto, to include the controller is configured to reduce a decrease in the amount of regenerated power in the braking suppression control as a traveling speed of the electric vehicle increases, as taught by Lee, in order to make the vehicle travel at a speed under the speed limit (Lee Para 0285-0287).
In regards to claim 10, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1.
However, Shiozawa in view of Sugimoto do not teach of the controller is configured to increase the braking suppression threshold as a traveling speed of the electric vehicle increases.
Lee, in the same field of endeavor, teaches of the controller is configured to increase the braking suppression threshold as a traveling speed of the electric vehicle increases (Para 0292, 0336, 0261).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking control apparatus, as taught by Shiozawa in view of Sugimoto, to include the controller is configured to increase the braking suppression threshold as a traveling speed of the electric vehicle increases, as taught by Lee, in order to reduce unnecessary energy consumption and improve energy efficiency (Lee Para 0048).
In regards to claim 13, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1.  
However, Shiozawa in view of Sugimoto does not teach of when the relative distance to the preceding vehicle becomes equal to or less than a collision prevention threshold smaller than the braking suppression threshold, the controller increases the amount of regenerated power.
Lee, in the same field of endeavor, teaches of when the relative distance to the preceding vehicle becomes equal to or less than a collision prevention threshold smaller than the braking suppression threshold, the controller increases the amount of regenerated power (Para 0408).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking control apparatus, as taught by Shiozawa in view of Sugimoto, to include when the relative distance to the preceding vehicle becomes equal to or less than a collision prevention threshold smaller than the braking suppression threshold, the controller increases .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa in view of Sugimoto as applied to claim 1 above, and further in view of Hagawa et al. (US 20180362047; hereinafter Hagawa).
In regards to claim 9, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1, further comprising:
…
upon detection [of the preceding vehicle decelerating], the controller reduces a decrease in the amount of regenerated power in the braking suppression control or forbid the braking suppression control (Sugimoto Page 6 line 39 – Page 7 line 1).
The motivation of combining Shiozawa and Sugimoto is the same as that recited in claim 1 above.  
However, Shiozawa in view of Sugimoto does not teach of a brake lamp detector configured to detect whether a brake lamp of the preceding vehicle is lit, wherein 
upon detection of the brake lamp of the preceding vehicle being lit, the controller reduces a decrease in the amount of regenerated power in the braking suppression control or forbid the braking suppression control.
Hagawa, in the same field of endeavor, teaches of a brake lamp detector configured to detect whether a brake lamp of the preceding vehicle is lit (Para 0058), wherein 
upon detection of the brake lamp of the preceding vehicle being lit, the controller reduces a decrease in the amount of regenerated power in the braking suppression control or forbid the braking suppression control (Para 0058, 0024).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa in view of Sugimoto as applied to claim 1 above, and further in view of Luke et al. (US 20160167519; hereinafter Luke).
In regards to claim 12, Shiozawa in view of Sugimoto teaches of the braking control apparatus according to claim 1.  
However, Shiozawa in view of Sugimoto does not teach of a notifier configured to notify an occupant of intervention by the braking suppression control in performing the braking suppression control.
Luke, in the same field of endeavor, teaches of a notifier configured to notify an occupant of intervention by the braking suppression control in performing the braking suppression control (Para 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking control apparatus, as taught by Shiozawa in view of Sugimoto, to include the a notifier configured to notify an occupant of intervention by the braking suppression control in performing the braking suppression control, as taught by Luke, in order to notify the occupants of the changed braking mode (Luke Para 0061).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitsuoka (US 20170015212) teaches of a vehicle with a regeneration prohibited mode during coasting.
Ajiro (WO 2013133177) teaches of a regeneration restriction mode based on the speed and gradient of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663